Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClung (US 20140054332) further in view of Lundgren (US 5248053) and Ramsey (US 20160031594).
Claim 1:  McClung discloses a can 500 (beverage can) comprising a body; and a can end 202 (can lid) interconnected to an upper end of the body by a seam, the can end 202 (can lid) comprising: a chuck wall extending downwardly from the seam; a countersink at a lower portion of the chuck wall; and an end panel 206 (center panel) interconnected to an inner portion of the countersink, the end panel 206 (center panel) comprising a panel radius, a scoreline 208 (score line) defining a tear panel 210, a rivet 214, a tab 212 (pull tab) interconnected to the end panel 206 (center panel) by the rivet 214, wherein the scoreline 208 (score line) defines a tear panel 210 and associated pour opening 216 such that a distance between an outermost portion of the scoreline 208 (score line) and the panel radius is within a distance 250 of .015-.02 inches (.351-.508 mm) which makes obvious the claimed value of less than approximately 3 mm (see annotated fig. 4 below, P. 0037, and fig. 1A & 3).  MPEP 2144.05 I.
McClung is silent as to the structure of the body of the can, and does not disclose that the body is symmetric about a longitudinal axis and comprises: a base end with a stand ring and a dome, a sidewall extending upwardly from the base end, and a neck.  McClung further does not disclose a ramp-up bead configured to elevate a grip end of the pull tab away from the center panel as the pull tab is rotated from a stored position to an opening position, wherein the ramp-up bead has an arcuate shape and is positioned substantially parallel to a perimeter of the center panel.
Ramsey teaches a beverage can having a body 12 being symmetrical about a longitudinal axis and including a base 20 (base end) with a stand ring 24 and a dome 30, a cylindrical sidewall 36 extending upwardly from the base 20 (base end), and a neck 40 seamed to an end including a center panel 56 (see P. 0013 and fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the can with a body 12 being symmetrical about a longitudinal axis and including a base 20 (base end) with a stand ring 24 and a dome 30, a cylindrical sidewall 36 extending upwardly from the base 20 (base end), and a neck 40 seamed to an end including a center panel 56, as taught by Ramsey, in order to hold products while withstanding greater pressures than if it were flat.
Lundgren teaches a top panel 4 having an operating lever 10 and a ramp-up bead configured to elevate a grip end of the operating lever 10 away from the top panel 4 as the operating lever 10 is rotated from a stored position to an opening position, wherein the ramp-up bead has an arcuate shape and is positioned substantially parallel to a perimeter of the top panel 4 (see annotated fig. 1 below and fig. 2 & 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the end panel 206 (center panel) to have a ramp-up bead having an arcuate shape and positioned substantially parallel to a perimeter of the end panel 206 (center panel), as taught by Lundgren, in order to permit the grip end of the tab 212 (pull tab) to be raisable for easier grasping and utilization.


    PNG
    media_image1.png
    284
    305
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the claimed invention except for wherein the distance between the outermost portion of the score line and the panel radius of the center panel is less than approximately 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the distance less than approximately 1 mm in order to make the opening larger and decrease glugging and inconsistent and/or interrupted pouring or flow rate and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Further, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Additionally, it is noted that no criticality has been established for the claimed dimension.
Claim 3:  The combination discloses the claimed invention except for wherein the tear panel has an area of between approximately 24% to approximately 34% of an area of the center panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the tear panel 210 have an area of between approximately 24% to approximately 34% of an area of the end panel 206 (center panel) in order to make the opening larger and decrease glugging and inconsistent and/or interrupted pouring or flow rate and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Further, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Additionally, it is noted that no criticality has been established for the claimed dimension.
Claim 4:  The combination discloses wherein the tab 212 (pull tab) is configured to rotate around the rivet 214 from the stored position with an opening end rotated away from the tear panel 210 to the opening position with the opening end positioned above the tear panel 210 and with the grip end of the tab 212 (pull tab) spaced from the end panel 206 (center panel) (see annotated fig. 1 ‘053 above and fig. 7).
Claim 10:  The combination discloses the claimed invention except for wherein a diameter of the center panel is not greater than approximately 40 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the diameter of the end panel 206 (center panel) be not greater than approximately 40 mm as it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Additionally, it is noted that no criticality has been established for the claimed dimension.
Claim 11:  The combination discloses wherein the rivet 214 is arranged at or near a center of the end panel 206 (center panel) (see fig. 3).
Claim 12:  The combination discloses the claimed invention except for wherein an area of the tear panel is less than approximately 350 mm2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the tear panel 210 have an area of less than approximately 350 mm2 as it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Additionally, it is noted that no criticality has been established for the claimed dimension.
Claim 13:  The combination discloses wherein the can end 202 (can lid) is made from an aluminum or a steel (see P. 0006).
Claim 14:  The combination discloses wherein the end panel 206 (center panel) has a first axis defined by the rivet 214 and a center of the tear panel 210 and an extended portion 220, which contains the outermost portion, is laterally offset with respect to the center of the end panel 206 (center panel), resulting in the outermost portion of the scoreline 208 (score line) being offset from the first axis (see fig. 3 and 7 and P. 0043).
Claim 15:  The combination discloses the claimed invention except for wherein the distance between the outermost portion of the score line and the panel radius is less than approximately 1.1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the distance less than approximately 1.1 mm in order to make the opening larger and decrease glugging and inconsistent and/or interrupted pouring or flow rate and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Further, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Additionally, it is noted that no criticality has been established for the claimed dimension.
Claim 16:  The combination discloses the claimed invention except for wherein a distance between the score line and the panel radius at the first axis is approximately 1.41 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the distance approximately 1.41 mm in order to make the opening larger and decrease glugging and inconsistent and/or interrupted pouring or flow rate and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Further, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Additionally, it is noted that no criticality has been established for the claimed dimension.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClung (US 20140054332), Lundgren (US 5248053), and Ramsey (US 20160031594)  as applied to claim 14 above, and further in view of Nesling (US 20130126529).
Claim 17:  The combination discloses wherein the end panel 206 (center panel) has a second axis that is perpendicular to the first axis defined by the rivet 214 and the center of the tear panel 210 and the second axis extends through the rivet 214, 
The combination does not disclose wherein on one side of the first axis the score line extends from a first side of the second axis to a second side of the second axis to improve pouring.
Nesling teaches a beverage can 10 having a can end 14a with a center panel 26, score 30a defining a tear panel 40a, and rivet 56, wherein the center panel 26 has a second axis that is perpendicular to a first axis defined by the rivet 56 and a center of the tear panel 40a and the second axis extends through the rivet 56, and wherein on one side of the first axis the score 30a extends from a first side of the second axis to a second side of the second axis (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have extended the scoreline 208 (score line) such that on one side of the first axis the scoreline 208 (score line) extended from a first side of the second axis to a second side of the second axis, as taught by Nesling, in order to form a venting area for faster and smoother pouring.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClung (US 20140054332), Lundgren (US 5248053), and Ramsey (US 20160031594) as applied to claim 1 above, and further in view of Holk (US 4012935).
Claim 7:  The combination discloses the claimed invention except for a background penetration formed in the central panel that is configured to lower a tensile strength of the score line.
Holk teaches a background penetration having a first width greater than a widest portion of a score line and a first depth less than a maximum depth of the score line (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a background penetration in the end panel 206 (center panel), as taught by Holk, in order to displace additional material above the bottom face of the score during the scoring operation to relieve some of the stress associated with the scoring operation.

    PNG
    media_image2.png
    344
    440
    media_image2.png
    Greyscale

Claim 8:  The combination discloses wherein the background penetration is positioned along both sides of the scoreline 208 (score line) (see annotated fig. 3 ‘935 above).
Claim 9:  The combination discloses wherein the background penetration further comprises a first width and a first depth, and wherein the first width is greater than a widest portion of the scoreline 208 (score line) and the first depth is less than a maximum depth of the scoreline 208 (score line) (see annotated fig. 3 ‘935 above).

Claim(s) 1, 3-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) further in view of Mcclung (US 20140054332), Lundgren (US 5248053), and Ramsey (US 20160031594).
Claim 1:  Fields discloses a can end 1 (can lid) comprising: a curl for interconnecting the can end 1 (can lid) to a neck of the aluminum beverage can; a sloping side wall 2 (chuck wall) extending inwardly from the curl; a countersink at a lower portion of the sloping side wall 2 (chuck wall); and a centre panel 3 (central panel) interconnected to an inner portion of the countersink, the centre panel 3 (central panel) comprising a panel radius, a score line 10 defining a tear panel 11, a rivet 25, a tab 20 (pull tab) interconnected to the centre panel 3 (central panel) by the rivet 25 (see annotated fig. 2 below, fig. 1, and C. 2 L. 8-11).
Fields does not disclose a beverage can, comprising: a body that is symmetric about a longitudinal axis and comprises: a base end with a stand ring and a dome; a sidewall extending upwardly from the base end; and a neck, the can lid being interconnected to an upper end of the neck by a seam, the chuck wall extending downwardly from the seam, a ramp-up bead configured to elevate a grip end of the pull tab away from the center panel as the pull tab is rotated from a stored position to an opening position, wherein the ramp-up bead has an arcuate shape and is positioned substantially parallel to a perimeter of the center panel, and wherein a distance between an outermost portion of the score line and the panel radius is less than approximately 3 mm.
Ramsey teaches a beverage can having a body 12 being symmetrical about a longitudinal axis and including a base 20 (base end) with a stand ring 24 and a dome 30, a cylindrical sidewall 36 extending upwardly from the base 20 (base end), and a neck 40 seamed to an end including a center panel 56 (see P. 0013 and fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the can with a body 12 being symmetrical about a longitudinal axis and including a base 20 (base end) with a stand ring 24 and a dome 30, a cylindrical sidewall 36 extending upwardly from the base 20 (base end), and a neck 40 seamed to an end including a center panel 56 and to have seamed the neck 40 to the can end 1 (can lid), as taught by Ramsey, in order to hold products while withstanding greater pressures than if it were flat.  The combination results in the sloping side wall 2 (chuck wall) extending downwardly from the seam.
Mcclung teaches a can end 202 having an end panel 206 including a scoreline 208 defining a tear panel 210 and associated pour opening 216 that has an enlarged portion 220 whose edge is within a distance 250 (shortest distance) of .015-.02 inches (.351-.508 mm) from the tangency of the center panel radius 240 (see fig. 3 and 4 and P. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the score line 10 and tear panel 11 to include an enlarged portion 20 whose edge is within a distance 250 (shortest distance) from the panel radius of .015-.02 inches (.351-.508 mm) which makes obvious the claimed value of less than approximately 3 mm, as taught by Mcclung, in order to more easily and efficiently pour contents while addressing known pouring issues such as glugging and inconsistent and/or interrupted pouring.  MPEP 2144.05 I.
Lundgren teaches a top panel 4 having an operating lever 10 and a ramp-up bead configured to elevate a grip end of the operating lever 10 away from the top panel 4 as the operating lever 10 is rotated from a stored position to an opening position, wherein the ramp-up bead has an arcuate shape and is positioned substantially parallel to a perimeter of the top panel 4 (see annotated fig. 1 above and fig. 2 & 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the centre panel 3 (central panel) to have a ramp-up bead having an arcuate shape and positioned substantially parallel to a perimeter of the centre panel 3 (central panel), as taught by Lundgren, in order to permit the grip end of the tab 212 (pull tab) to be raisable for easier grasping and utilization.

    PNG
    media_image3.png
    250
    371
    media_image3.png
    Greyscale

Claim 3:  The combination discloses the centre panel 3 (central panel) having a diameter that is less than 46.6mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the diameter of less than 1.5 inches (38.1 mm) in order to lower material costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  This is further evidenced by Turner (US 20050252917) which discloses an end member having a center panel 12 with a diameter B of less than 1.5 inches (38.1 mm) (see fig. 2 and P. 0035).
The combination results in a tear panel 11 having an area of 28.33% of an area of the centre panel 3 (central panel) when the area of the tear panel 11 is 323 mm2 and the diameter is 1.5 inches (38.1 mm) (see C. 2 L. 10).

The combination results in a tear panel 11 having an area of 28.33% of an area of the centre panel 3 (central panel) when the area of the tear panel 11 is 323 mm2 and the diameter is 1.5 inches (38.1 mm) (see C. 2 L. 10).
Claim 4:  The combination discloses wherein the tab 20 (pull tab) is configured to rotate around the rivet 25 from the stored position with an opening end rotated away from the tear panel 11 to the opening position with the opening end positioned above the tear panel 11 and with the grip end of the tab 20 (pull tab) spaced from the centre panel 3 (central panel) (see annotated fig. 1 ‘053 above and fig. 7).
Claim 5:  Fields does not explicitly disclose that the rivet is tilted at an angle of between 1 and 9 degrees with respect to a liner normal to a plane defined by the countersink.
While the figures are not to scale, figure 2 appears to depict the rivet 25 being tilted at an angle of approximately 5.5 degrees with respect to the line normal to the plane defined by the countersink, further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the rivet 25 tilt at an angle of approximately 5.5 degrees in order to ensure that initial lifting is directed to fracture the score line immediately in front of the rivet ensuring desirable venting action and allowing opening with less effort.
Claim 6:  The combination discloses the tab 20 (pull tab) having a rivet island affixed to the rivet 25, wherein the rivet island defines a plane that is tilted by an angle with respect to the plane defined by the countersink (see fig. 2).  While the figures are not to scale, figure 2 appears to depict the rivet island defining the plane tilted at approximately 4 degrees with respect to the plane defined by the countersink.
Claim 10:  The combination does not disclose the diameter being not greater than approximately 40 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the diameter not greater than approximately 40 mm in order to lower material costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  This is further evidenced by Turner (US 20050252917) which discloses an end member having a center panel 12 with a diameter B of less than 1.5 inches (38.1 mm) (see fig. 2 and P. 0035).
Claim 11:  The combination discloses the rivet 25 being arranged at or near a center of the centre panel 3 (central panel) (see fig. 1 and 2).
Claim 12:  The combination discloses the area of the tear panel 11 being 323 mm2 which is meets the claimed limitation of less than approximately 350 mm2 (see C. 2 L. 10).
Claim 13:  Fields discloses the claimed invention except for the can end being made from an aluminum or steel.
Mcclung teaches a can end made from sheet aluminum or sheet steel (see P. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the can end 1 (can end) out of aluminum, as taught by Mcclung, in order to be lightweight for reduced transportation costs, anticorrosive, and recyclable.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585), Mcclung (US 20140054332), Lundgren (US 5248053), and Ramsey (US 20160031594)as applied to claim 1 above, and further in view of Holk (US 4012935).
Claim 7:  The combination discloses the claimed invention except for a background penetration formed in the central panel that is configured to lower a tensile strength of the score line.
Holk teaches a background penetration having a first width greater than a widest portion of a score line and a first depth less than a maximum depth of the score line (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a background penetration in the centre panel 3 (central panel), as taught by Holk, in order to displace additional material above the bottom face of the score during the scoring operation to relieve some of the stress associated with the scoring operation.

    PNG
    media_image2.png
    344
    440
    media_image2.png
    Greyscale

Claim 8:  The combination discloses wherein the background penetration is positioned along both sides of the score line 10 (see annotated fig. 3 ‘935 above).
Claim 9:  The combination discloses wherein the background penetration further comprises a first width and a first depth, and wherein the first width is greater than a widest portion of the score line 10 and the first depth is less than a maximum depth of the score line 10 (see annotated fig. 3 ‘935 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736